Simrall, J.:
R. D. McLean brought an action of assumpsit in the circuit court of Yalobusha county, against M. K. Mister, to recover the amount due on a promissory note. Mister pleaded the general issue, payment, and the statute of limitations.
To the latter plea, McLean replied, that the act passed the Slst of December, 1862, suspended, for a limited time, the statutes of limitations. Deducting the period of suspension, and the cause of action is not barred.
To this replication the plaintiff below demurred, which was overruled by the court. Yerdict and j udgment for the plaintiff.
Mister removed the case into this court, and assigns for error the overruling of his demurrer to the plaintiff’s replication. Counsel for plaintiff in error have made an elaborate argument to show that the legislature of 1862, was not a lawful body, and was not clothed with legislative power for any purpose. The same question has been maturely considered in this court. Following the authority of the case of Texas v. White 7th Wallace S. C. Rep., and the conclusion of the court in the case of Hill v. Boyland, 40 Miss. Rep., 618, we declared in the case of Buchanan v. Smith & Barksdale,* decided at this term, that' the act of the legislature in question did have the effect and force of law. Let the judgment be affirmed.

Supra, p. 91.